In this case it became material for the jury to know whether a certain note was given for a horse or for the purchase of land, and the evidence was conflicting.
The defendant requested the court to charge the jury "that if Boyd sold a horse to Halcombe and took the mortgage to secure him, and that was all the debt he had against the land, it made no difference how the contract was made to lift the mortgage, still in law it was an agreement to pay the debt created for the horse, and that the defendant would not be guilty," which was declined by the court.
We think this was a proper instruction for the jury, and that the refusal to give it entitles the defendant to another trial. This conclusion renders it unnecessary to consider other exceptions, as they may not arise again.
PER CURIAM.                              Venire de novo.
(547)